DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  the limitation of "a first receiver capable of receiving the first optical signal" twice.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 6, 7, and 9 of U.S. Patent No. 10,819,433. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scope of the patent '433 inherently discloses the slightly different working present within the applications’ claim.
Re claim 1, the patent of ‘433 discloses an O-band optical communication system, comprising: 
a first transmitter capable of generating a first optical signal with a wavelength between 1260 nm and 1360 nm (claim 1 of patent ‘433 recites “first transmitter portion generating a first optical signal with a wavelength between 1260 nm and 1360 nm”) ; 
a first receiver capable of receiving the first optical signal (claim 1 of patent ‘433 recites “a first receiver portion to receive the first optical signal”); 
a first receiver capable of receiving the first optical signal (this claim limitation is a duplicate claim limitation of the previous limitation and is therefore already read upon as stated previously); and 
(claim 1 of patent ‘433 recites “a first optical fiber system coupled between the first transmitter portion and the first receiver portion to transmit the first optical signal from the first transmitter portion to the first receiver portion”),
 the first optical fiber system comprising at least a first fiber segment coupled in series to a second fiber segment (claim 1 of patent ‘433 recites “wherein the first optical fiber system comprises at least a first fiber segment coupled in series to a second fiber segment,”) so that an optical signal passing from the first transmitter to the first receiver passes through the first and second fiber segments (claim 1 of patent ‘433 recites “the optical signal propagating along both the first fiber segment and the second fiber segment from the first transmitter portion to the first receiver portion”); 
wherein the first fiber segment has a positive dispersion-wavelength gradient and a first zero dispersion wavelength (claim 1 of patent ‘433 recites “the first fiber segment having a positive dispersion-wavelength gradient and a first zero dispersion wavelength,”), the first zero dispersion wavelength being in the range 1295 nm - 1330 nm (claim 1 of patent ‘433 recites “wherein the first zero dispersion wavelength is in a domain of 1295-1330 nm”); and 
wherein the second fiber segment has a negative dispersion-wavelength gradient and a second zero dispersion wavelength (claim 1 of patent ‘433 recites “the second fiber segment having a negative dispersion-wavelength gradient and a second zero dispersion wavelength,”), the second zero dispersion wavelength being different from the first zero dispersion wavelength by at least about 8 nm (claim 1 of patent ‘433 recites “the second zero dispersion wavelength is in the domain of 1295-1330 nm”. Hence, due to the fact that the claim scope of the patent also discloses “wherein the first zero dispersion wavelength is in a domain of 1295 and 1330nm” and that “the second zero dispersion wavelength is 1295-1330nm” that there are values present within both of those ranges that meet the limitation of having a difference of “at least about 8 nm” such that the claim scope of the applicant is inherently disclosed by the language of the claim scope of patent ‘433).
Re claim 2, the patent of ‘433 recites wherein when light of the first optical signal propagating along the first fiber segment has a wavelength shorter than the first zero dispersion wavelength and experiences a first amount of negative dispersion (claim 1 of patent ‘433 recites “wherein when light of the first optical signal propagating along the first fiber segment has a wavelength shorter than the first zero dispersion wavelength and experiences a first amount of negative dispersion,”), the first amount of negative dispersion is at least partially compensated by a first amount of positive dispersion arising from propagation along the second fiber segment (claim 1 of patent ‘433 recites “the first amount of negative dispersion is at least partially compensated by a first amount of positive dispersion arising from propagation along the second fiber segment,”), and wherein when light of the first optical signal propagating along the first fiber segment has a wavelength longer than the first zero dispersion wavelength and experiences a second amount of positive dispersion, the second amount of positive 25dispersion is at least partially compensated by a second amount of negative dispersion arising from propagation along the second fiber segment (claim 1 of patent ‘433 recites “wherein when light of the first optical signal propagating along the first fiber segment has a wavelength longer than the first zero dispersion wavelength and experiences a second amount of positive dispersion, the second amount of positive dispersion is at least partially compensated by a second amount of negative dispersion arising from propagation along the second fiber segment,”).  
Re claim 3, patent ‘433 discloses wherein the second zero dispersion wavelength is in the range of 1295 nm - 1330 nm (claim 1 of patent ‘433 recites “the second zero dispersion wavelength is in the domain of 1295-1330 nm”).
(claim 2 of patent ‘433 recites “wherein the optical communication system is of a wavelength-division multiplexing design”).  
Re claim 5, patent ‘433 recites wherein the first transmitter generates the first optical signal at a wavelength shorter than the first zero dispersion wavelength and a second optical signal at a wavelength longer than the first zero dispersion wavelength (claim 4 of patent ‘433 recites “wherein the first transmitter portion generates the first optical signal at a wavelength shorter than the first zero dispersion wavelength and a second optical signal at a wavelength longer than the first zero dispersion wavelength”).
6. An O-band optical communication system, comprising: 
an optical fiber system having an input and an output (claim 6 of patent ‘433 recites “first optical fiber system coupled between the first transmitter portion and the first receiver portion to transmit the first optical signal from the first transmitter portion to the first receiver portion” such that it is understood that the fiber system as in input of the transmitter and an output at the receiver), the optical fiber system comprising at least a first fiber segment coupled in series to a second fiber segment (claim 6 of patent ‘433 recites “wherein the first optical fiber system comprises at least a first fiber segment coupled in series to a second fiber segment,”)so that a first optical signal propagating from the input of the optical fiber system to the output of the optical fiber system passes through both the first fiber segment and the second fiber segment (claim 6 of patent ‘433 recites “the optical signal propagating along both the first fiber segment and the second fiber segment from the first transmitter portion to the first receiver portion,”); 
wherein the first fiber segment has a positive dispersion-wavelength gradient and a first zero dispersion wavelength (claim 6 of patent 433 recites “the first fiber segment having a positive dispersion-wavelength gradient and a first zero dispersion wavelength”) in the range 1295 nm - 1330 nm (claim 6 of patent ‘433 recites “wherein the first zero dispersion wavelength is in a domain of 1295-1330 nm”), 
wherein the second fiber segment has a negative dispersion-wavelength gradient and a second zero dispersion wavelength, different from the first zero dispersion wavelength (claim 6 of patent ‘433 recites “the second fiber segment having a negative dispersion-wavelength gradient and a second zero dispersion wavelength, the second zero dispersion wavelength being different from the first zero dispersion wavelength”), 
wherein when light of the first optical signal propagating along the first fiber segment has a wavelength shorter than the first zero dispersion wavelength and the second zero dispersion wavelength and experiences a first amount of negative dispersion, the first amount of negative dispersion is at least partially compensated by a first amount of positive dispersion arising from propagation along the second fiber segment (claim 6 of patent ‘433 recites “wherein when light of the first optical signal propagating along the first fiber segment has a wavelength shorter than the first zero dispersion wavelength and the second zero dispersion wavelength and experiences a first amount of negative dispersion, the first amount of negative dispersion is at least partially compensated by a first amount of positive dispersion arising from propagation along the second fiber segment,”), and 
26wherein when light of the first optical signal propagating along the first fiber segment has a wavelength longer than the first zero dispersion wavelength and the second zero dispersion wavelength and experiences a second amount of positive dispersion, the second amount of positive dispersion is at least partially compensated by a second amount of negative dispersion arising from propagation along the second fiber segment (claim 6 of patent ‘433 recites “wherein when light of the first optical signal propagating along the first fiber segment has a wavelength longer than the first zero dispersion wavelength and the second zero dispersion wavelength and experiences a second amount of positive dispersion, the second amount of positive dispersion is at least partially compensated by a second amount of negative dispersion arising from propagation along the second fiber segment”).  
Re claim 7, the patent ‘433 discloses wherein the second zero dispersion wavelength is in the range 1295 nm - 1330 nm  (claim 6 of patent ‘433 recites “the second zero dispersion wavelength is in the domain of 1295-1330 nm”).  
Re claim 8, the patent discloses  wherein the second zero dispersion wavelength is different from the first zero dispersion wavelength by at least about 8 nm (claim 6 of patent ‘433 recites “wherein the first zero dispersion wavelength is in a domain of 1295-1330 nm and the second zero dispersion wavelength is in the domain of 1295-1330 nm” such that within the disclosed claim scope of patent ‘433 exists values that would inherently disclose the limitation of the difference from the first zero dispersion wavelength and the second zero dispersion wavelength to be 8 nm).  
Re claim 9, the patent ‘433 discloses  further comprising a transmitter capable of generating the first optical signal, the transmitter being coupled to the input of the optical fiber system so that the first optical signal propagates into the optical fiber system from the transmitter (claim 6 of patent ‘433 recites “a first transmitter portion generating a first optical signal with a wavelength between 1260 nm and 1360 nm” and “a first optical fiber system coupled between the first transmitter portion and the first receiver portion to transmit the first optical signal from the first transmitter portion to the first receiver portion;”).  
Re claim 10, the patent ‘433 discloses  further comprising an optical receiver capable of receiving the first optical signal, the optical receiver being coupled to the output of the optical fiber system so that the first optical signal propagates from the output of the optical fiber system to the optical receiver (claim 6 of patent ‘433 discloses “a first receiver portion to receive the first optical signal;  a first optical fiber system coupled between the first transmitter portion and the first receiver portion to transmit the first optical signal from the first transmitter portion to the first receiver portion;”).  
(claim 7 of patent ‘433 recites “wherein the optical communication system is of a wavelength-division multiplexing design”).  
Re claim 12, patent ‘433 discloses wherein the transmitter generates the first optical signal at a wavelength shorter than the first zero dispersion wavelength and generates a second optical signal at a wavelength longer than the first zero dispersion wavelength (claim 9 of patent ‘433 recites “wherein the first transmitter portion generates the first optical signal at a wavelength shorter than the first zero dispersion wavelength and a second optical signal at a wavelength longer than the first zero dispersion wavelength”).  
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 13- rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The examiner is unable to find positive recitation that the actual difference between the first zero dispersion wavelength and the second zero dispersion wavelength is at least about 8nm. However, in concerns with the first and second zero dispersion wavelengths, the applicant does state within the specification that “the first zero dispersion wavelength is within 20 nm of the second zero dispersion wavelength” ¶ [0009] of the applicant’s specification. Hence, from the applicant specification, if the range of the first zero dispersion wavelength 1295 and 1330 nm, then the range of the second zero dispersion wavelength is 1275 and 1350 nm, such that the wavelengths that exists outside of that range, which also support the limitation of the difference being “at least about 8 nm” are not supported by the claim scope. 
Re claim 13, the claim recites “wherein the first and second fiber segments form a first optical path between the input and the output, and the optical fiber system further comprises at least a third optical fiber segment coupled in series to a fourth optical fiber segment so that a second optical signal propagating from the input of the optical fiber system to the output of the optical fiber system passes through both the first fiber segment and the second fiber segment along a second optical path.” However, the examiner was unable to find within the specification the disclosure of a third and fourth optical fiber or a second optical path. The claim limitation recites “and the optical fiber system further comprises at least a third optical fiber segment coupled in series to a fourth optical fiber segment so that a second optical signal propagating from the input of the optical fiber system to the output of the 
Re claims 14-18, these claims are dependent upon claim 13, and also consist of the limitations of claim 13 that are not supported by the specification and therefore lack written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 13, the claim recites “wherein the first and second fiber segments form a first optical path between the input and the output, and the optical fiber system further comprises at least a third optical fiber segment coupled in series to a fourth optical fiber segment so that a second optical signal propagating from the input of the optical fiber system to the output of the optical fiber system passes through both the first fiber segment and the second fiber segment along a second optical path”. The limitation further recites the use of a third optical fiber segment and a fourth optical fiber segment in series and states “so that a second optical signal propagating from the input of the optical fiber system to the output of the optical fiber passes through the first fiber segment and the second fiber segment along a second optical path”, such that it is unclear if the third and fourth optical fiber is supposed to the part of the second optical path and therefore coupled to the first and second fiber or if it is something separate. If the third and fourth optical fiber is not part of the second optical path, it is unclear what 
Re claims 14-18, these claims are dependent upon claim 13, and does not further clarify either the second optical path or the placement of the third and fourth optical fiber, such that these claims are also indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1, 2, 4-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li US Patent 8,503,881 and Hayami et al (herein Hayami) US PG PUB 2005/0089289.
Re claim 1, Li discloses an O-band optical communication system, comprising: 
a first transmitter capable of generating a first optical signal with a wavelength between 1260 nm and 1360 nm (Fig. 2 is a schematic drawing of a wavelength-division multiplexing transmission system 100 at O-band wavelength according to the present invention, where constant intensity modulation formats are used, Col 4, lines 40-43, and Fig. 2 also discloses 10 transmitter, such that it is understood that the transmitters generated the O-band wavelengths, and the O-band existing between 1260 nm to 1360 nm); 
a first receiver capable of receiving the first optical signal (Fig. 2 discloses a receiver 17 that receives the signals, and wherein it is part of the network with the first transmitted, would receive the first optical signal as shown in Fig. 2); 
a first receiver capable of receiving the first optical signal (duplicate limitation and disclosed above); and 
a first optical fiber system coupled between the first transmitter and the first receiver to transmit the first optical signal from the first transmitter portion to the first receiver portion (transmission span 14, Fig. 2, is coupled between the transmitter 10 and the receiver 17, and would carry the optical signals accordingly), the first optical fiber system comprising at least a first fiber segment coupled in series to a second fiber segment so that an optical signal passing from the first transmitter to the first receiver passes through the first and second fiber segments (the transmission span 14 consist of stand single mode fiber (SMF) 15 with optional dispersion compensating fiber (DCF) 16, Col 4, lines 49-51); 
wherein the first fiber segment has a positive dispersion-wavelength gradient and a first zero dispersion wavelength, the first zero dispersion wavelength being in the range 1295 nm - 1330 nm (The dispersion characteristic of standard single mode fiber and dispersion compensating fiber are shown in Fig. 3. The graph shows dispersion curve of a standard single mode fiber and specially designed dispersion compensating fiber shown in Fig. 1 for the purpose of fully dispersion compensation at O-band, Col 4, lines 56-61, wherein it shows dispersion slope 1 and dispersion slope 2, such that dispersion slope 1 has a positive dispersion gradient as is shown in Fig. 3); 
and wherein the second fiber segment has a negative dispersion-wavelength gradient and a second zero dispersion wavelength (The dispersion characteristic of standard single mode fiber and dispersion compensating fiber are shown in Fig. 3. The graph shows dispersion curve of a standard single mode fiber and specially designed dispersion compensating fiber shown in Fig. 1 for the purpose of fully dispersion compensation at O-band, Col 4, lines 56-61, wherein it shows dispersion slope 1 and dispersion slope 2, such that dispersion slope 2 has a negative gradient. Furthermore, both dispersion slopes have a zero dispersion wavelength at approximately 1310 nm as is shown in Fig. 3).
Li does not explicitly disclose the second zero dispersion wavelength being different from the first zero dispersion wavelength by at least about 8 nm.  However, Hayami discloses an invention with an optical fiber usable in the WDM optical transmission are a single-mode optical fiber (SMF) having zero dispersion wavelength in the vicinity of 1.3 m, a non-zero dispersion shifted optical fiber (NZDSF) having no zero dispersion wavelength in the used wavelength range and the like ¶ [0010], wherein the invention would have the zero dispersion wavelength falls within a range of between 1250 nm and 1350 nm, Abstract, such that it is understood that the zero dispersion wavelength it outside the 1250 nm and the 1350 nm, such that the difference is at least 8 nm. 
At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Hayami before him or her, to modify the second fiber of Hayami to include the second fiber having a different zero dispersion wavelength of Hayami because it combines prior art elements according to known methods to yield predictable results, which in this case is enables the system to build a system with a large zero dispersion wavelength range ¶ [0013].
Re claim 2, Li and Hayami disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Li discloses wherein when light of the first optical signal propagating along the first fiber segment has a wavelength shorter than the first zero dispersion wavelength and experiences a first amount of negative dispersion, the first amount of negative dispersion is at least partially compensated by a first amount of positive dispersion arising from propagation along the second fiber segment (Fig. 3 discloses that a wavelength that is less than 1310 nm would be within the portion of the dispersion slop one in which it would experience a negative dispersion. Furthermore, as it traverse the second segment would be in the positive dispersion portion of the of dispersion slope of dispersion slope 2 such that it experiences a first amount of positive dispersion), and wherein when light of the first optical signal propagating along the first fiber segment has a wavelength longer than the first zero dispersion wavelength and experiences a second amount of positive dispersion, the second amount of positive 25dispersion is at least partially compensated by a second amount of negative dispersion arising from propagation along the second fiber segment (Fig. 3 discloses that the wavelength that is above 1310 would experience a positive dispersion amount on dispersion slope 1 as it propagate along the first type of fiber as well as a negative dispersion amount on dispersion slope 2 as it traverses the second portion of the fiber).  
Re claim 4, Li and Hayami disclose all the elements of claim 1, which claim 4 is dependent. Furthermore, wherein the first optical signal is a wavelength-division multiplexed optical signal (Fig. 2 is a schematic diagram of a wave division multiplexing system in the O-band, Col 3, lines 11-12).  
Re claim 5, Li and Hayami discloses all the elements of claim 1, which claim 5 is dependent. Furthermore, Liwherein the first transmitter generates the first optical signal at a wavelength shorter than the first zero dispersion wavelength and a second optical signal at a wavelength longer than the first zero dispersion wavelength (Fig. 1 discloses a graph showing the operating wavelength range of the transmission system in the O-band wavelength, which includes wavelengths that are below 1310 nm and well as signals over 1310 nm).  
Re claim 6, Li discloses an O-band optical communication system, comprising: 
an optical fiber system having an input and an output, the optical fiber system comprising at least a first fiber segment coupled in series to a second fiber segment so that a first optical signal propagating from the input of the optical fiber system to the output of the optical fiber system passes through both the first fiber segment and the second fiber segment (transmission span 14, Fig. 2, is coupled between the transmitter 10 and the receiver 17, and would carry the optical signals accordingly such that the transmitter and receiver are the input and output of the fiber system. Furthermore, the transmission span 14 consist of stand single mode fiber (SMF) 15 with optional dispersion compensating fiber (DCF) 16, Col 4, lines 49-51); 
wherein the first fiber segment has a positive dispersion-wavelength gradient and a first zero dispersion wavelength in the range 1295 nm - 1330 nm (The dispersion characteristic of standard single mode fiber and dispersion compensating fiber are shown in Fig. 3. The graph shows dispersion curve of a standard single mode fiber and specially designed dispersion compensating fiber shown in Fig. 1 for the purpose of fully dispersion compensation at O-band, Col 4, lines 56-61, wherein it shows dispersion slope 1, such that dispersion slope 1 has a positive dispersion gradient Furthermore, both dispersion slopes have a zero dispersion wavelength at 1310 nm, Fig. 3), 
wherein the second fiber segment has a negative dispersion-wavelength gradient and a second zero dispersion wavelength (The dispersion characteristic of standard single mode fiber and dispersion compensating fiber are shown in Fig. 3. The graph shows dispersion curve of a standard single mode fiber and specially designed dispersion compensating fiber shown in Fig. 1 for the purpose of fully dispersion compensation at O-band, Col 4, lines 56-61, wherein it shows slope 2, such that dispersion slope 2 has a negative gradient. Furthermore, both dispersion slopes have a zero dispersion wavelength at 1310 nm, Fig. 3),
wherein when light of the first optical signal propagating along the first fiber segment has a wavelength shorter than the first zero dispersion wavelength and the second zero dispersion wavelength and experiences a first amount of negative dispersion, the first amount of negative dispersion is at least partially compensated by a first amount of positive dispersion arising from propagation along the second fiber segment (Fig. 3 discloses that a wavelength that is less than 1310 nm would be within the portion of the dispersion slop one in which it would experience a negative dispersion. Furthermore, as it traverse the second segment would be in the positive dispersion portion of the of dispersion slope of dispersion slope 2 such that it experiences a first amount of positive dispersion), and 
26wherein when light of the first optical signal propagating along the first fiber segment has a wavelength longer than the first zero dispersion wavelength and the second zero dispersion wavelength and experiences a second amount of positive dispersion, the second amount of positive dispersion is at least partially compensated by a second amount of negative dispersion arising from propagation along the second fiber segment (Fig. 3 discloses that the wavelength that is above 1310 would experience a positive dispersion amount on dispersion slope 1 as it propagate along the first type of fiber as well as a negative dispersion amount on dispersion slope 2 as it traverses the second portion of the fiber).  
Li discloses wherein the second fiber segment has a negative dispersion-wavelength gradient and a second zero dispersion wavelength, different from the first zero dispersion wavelength. However, Hayami discloses an invention with an optical fiber usable in the WDM optical transmission are a single-mode optical fiber (SMF) having zero dispersion wavelength in the vicinity of 1.3 m, a non-zero dispersion shifted optical fiber (NZDSF) having no zero dispersion wavelength in the used wavelength range and the like ¶ [0010], wherein the invention would have the zero dispersion wavelength falls within a range of between 1250 nm and 1350 nm, Abstract, such that it is understood that the zero dispersion wavelength it outside the 1250 nm and the 1350 nm. 
At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Li and Hayami before him or her, to modify the second fiber of Hayami to include the second fiber having a different zero dispersion wavelength of Hayami because it combines prior art elements according to known methods to yield predictable results, which in this case is enables the system to build a system with a large zero dispersion wavelength range ¶ [0013].
Re claim 8, Li and Hayami discloses all the elements of claim 6, which claim 8 is dependent. Furthermore, Li and Hayami combined discloses wherein the second zero dispersion wavelength is (Hayami discloses an invention with an optical fiber usable in the WDM optical transmission are a single-mode optical fiber (SMF) having zero dispersion wavelength in the vicinity of 1.3 m, a non-zero dispersion shifted optical fiber (NZDSF) having no zero dispersion wavelength in the used wavelength range and the like ¶ [0010], wherein the invention would have the zero dispersion wavelength falls within a range of between 1250 nm and 1350 nm, Abstract, such that it is understood that the zero dispersion wavelength it outside the 1250 nm and the 1350 nm, and therefore at least about 8nm apart).  
Re claim 9, Li and Hayami disclose all the elements of claim 6, which claim 9 is dependent. Furthermore, Li discloses  further comprising a transmitter capable of generating the first optical signal, the transmitter being coupled to the input of the optical fiber system so that the first optical signal propagates into the optical fiber system from the transmitter (Fig. 2 is a schematic drawing of a wavelength-division multiplexing transmission system 100 at O-band wavelength according to the present invention, where constant intensity modulation formats are used, Col 4, lines 40-43, and Fig. 2 also discloses 10 transmitter, such that it is understood that the transmitters generated the O-band wavelengths, and the O-band existing between 1260 nm to 1360 nm).  
Re claim 10, Li and Hayami discloses all the elements of claim 9, which claim 10 is dependent. Furthermore, Li and Hayami discloses an optical receiver capable of receiving the first optical signal, the optical receiver being coupled to the output of the optical fiber system so that the first optical signal propagates from the output of the optical fiber system to the optical receiver (Fig. 2 discloses a receiver 17 that receives the signals, and wherein it is part of the network with the first transmitted, would receive the first optical signal as shown in Fig. 2).  
Re claim 11, Li and Hayami The O-band optical communication system of claim 9, which claim 11 is dependent. Furthermore, Li discloses wherein the first optical signal is a wavelength division (Fig. 2 is a schematic diagram of a wave division multiplexing system in the O-band, Col 3, lines 11-12).  
Re claim 12, Li and Hayami discloses all the elements of claim 9, which claim 12 is dependent. Furthermore, Li discloses  wherein the transmitter generates the first optical signal at a wavelength shorter than the first zero dispersion wavelength and generates a second optical signal at a wavelength longer than the first zero dispersion wavelength (Fig. 1 discloses a graph showing the operating wavelength range of the transmission system in the O-band wavelength, which includes wavelengths that are below 1310 nm and well as signals over 1310 nm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637